Appellant was convicted of burglary his punishment being assessed at two years confinement in the penitentiary.
The Assistant Attorney General moves to dismiss the appeal. Appellant failed to enter into a recognizance, but filed an appeal bond, which seems not to be in compliance with the law. Court adjourned on the 14th day of July. The appeal bond was filed on the 10th of August. *Page 8 
The law requires that the bond shall be approved when filed in vacation, as this bond was, not only by the sheriff of the county, but also by the district judge who tried the case. The sheriff did approve the bond, but the district judge did not. In order to make it a valid obligation the judge who tried the case must approve the bond in addition to the approval of the sheriff.
The motion will be sustained and the appeal dismissed.
Dismissed.
                          ON REHEARING.                        February 6, 1918.